

Exhibit 10.27
    
EMPIRE RESORTS, INC.

2015 EQUITY INCENTIVE PLAN


Award Agreement


This Award Agreement evidences a grant of Stock pursuant to the provisions of
the Empire Resorts, Inc. 2015 Equity Incentive Plan (the “Plan”) to the
individual whose name appears below (the “Participant”), pursuant to the
provisions of the Plan and on the following express terms and conditions
(capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Plan):


1.    Name of Participant:     




2.
Number of Shares of Stock:





3.    Date of Grant:


 
The Participant hereby acknowledges receipt of a copy of the Plan as presently
in effect. The text and all of the terms and provisions of the Plan are
incorporated herein by reference, and this grant of Stock is subject to these
terms and provisions in all respects. The Participant shall remit to the Company
an amount sufficient to satisfy the required withholding tax obligation of the
Company that arises in connection with this grant.




EMPIRE RESORTS, INC.                 






By:                     
[NAME/TITLE]                Dated    




Agreed to and Accepted by:







[Name of Participant]                Dated




